Citation Nr: 1732785	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-15 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in January 2014 and January 2015, at which times they were remanded for further evidentiary development.  The January 2015 Board remand requested opinions on several foot conditions that the Veteran contended were caused or aggravated by his service-connected pes planus.  Those opinions were obtained and associated with the claims file.  Since the other disabilities were distinguished from the pes planus, they are not further discussed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No competent medical evidence has established that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.

2.  The most probative evidence on the question of a medical nexus between current sleep apnea and service weighs against the claim.

3.  No competent medical evidence has established that the Veteran's bilateral knee disability was caused or aggravated by his service-connected pes planus.

4.  The most probative evidence on the question of a medical nexus between a current bilateral knee disability and service weighs against the claim.

5.  The Veteran is in receipt of the maximum available schedular rating for his bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for a rating in excess of 50 percent for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was noted in the Veteran's claim file that the VA clinician who examined the Veteran and provided opinions on the bilateral knee and foot disabilities in July 2016 did not review the entire claims file as directed by the January 2015 Board remand.  However, the clinician reviewed the entire claims file prior to the June and July 2014 VA knee and foot examinations.  Non-duplicative medical records added to the file after the June and July 2014 decisions have been carefully reviewed.  Such records do not pertain to the issues on appeal.  As the clinician reviewed the entire file prior to the June and July 2014 VA examinations, and the medical records subsequently added to the claims file are not relevant to the issues on appeal, the Board finds that the VA clinician has substantially complied with the Board remand, and the duty to assist has been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sleep apnea is not an enumerated chronic disease, service connection under 38 C.F.R. § 3.303(b) is not warranted.  However, arthritis is an enumerated condition and will be addressed below.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68 (2016).  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a.  

In making all determinations, the Board must fully consider the Veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Sleep Apnea

The Veteran contends that his sleep apnea is caused or aggravated by his service-connected PTSD.  The Veteran was service-connected for PTSD, effective June 9, 2000.

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of sleep apnea.  His May 1969 separation examination report does not contain any notation regarding sleeping or breathing difficulties but did note that his weight at discharge was 174 pounds.

In December 2004, the Veteran underwent a private overnight sleep test and polysomnogram which diagnosed mild to moderate obstructive sleep apnea with an apnea/hypopnea index of 19 events per hour.  It was noted that the Veteran had a body mass index of 41 and was severely obese at 267 pounds.  Inadequate sleep hygiene and insufficient sleep syndrome were also diagnosed.  The Veteran complained of snoring.  He was prescribed a continuous positive airway pressure (CPAP) machine to use while sleeping.

A treatment record from January 2005 indicated an ongoing diagnosis of obstructive sleep apnea.  At a follow-up appointment in January 2009, moderate obstructive sleep apnea hypopnea syndrome and severe obesity were diagnosed.  It was noted that the Veteran had fair compliance with use of his CPAP machine.

The Veteran underwent a VA examination in July 2016 that determined that it was less likely than not that his sleep apnea was present during military service due to a lack of symptoms and very young age during service.  The clinician stated that the Veteran's weight gain after discharge, as noted in the December 2004 sleep study and in 2007 records (290 pounds), characterized him as morbidly obese during the sleep study and follow-up treatment.  She reported that the primary risk factor for the development of sleep apnea is weight gain/obesity.  She cited a 2000 Obesity Research study that found that 98 percent of obese patients had a lower limit of sleep apnea and 60 percent had severe sleep apnea.  She also stated that there is a linear progression of sleep apnea risk associated with age, and cited to an Alaska Sleep Center finding that there was only a 3.2 percent prevalence of obstructive sleep apnea in men aged 20 to 44 years old, which increased to 18.1 percent in men more than 60 years old.  The clinician determined that the Veteran's weight gain of over 100 pounds was most likely to have caused the obstructive sleep apnea.

The VA examiner further stated that while those with PTSD are at increased risk for developing sleep apnea, there are a number of characteristics shared by test subjects including smoking, obesity, use of alcohol, sex, race, etc., but the single largest factor is weight gain/obesity.  She reported that to date, there is no established biologic link between sleep apnea and PTSD.  She concluded that as there is no known scientific evidence that supports a direct cause and effect between PTSD and sleep apnea, therefore, there can be no worsening of the condition which involves laxity of the anatomical structures, oral configuration, and weight.

The Board finds that the examining VA clinician possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinion.  The examiner has provided a clear rationale based on an accurate medical and factual history for the opinion provided.  Additionally, she has provided a medically-plausible etiology of the Veteran's sleep apnea, supported by medical evidence. 

There is no medical evidence of record linking the Veteran's sleep apnea to service and there is no competent evidence that the Veteran's PTSD has caused or aggravated his sleep apnea.  Therefore, service connection for sleep apnea is not warranted.

II.  Bilateral Knee Disorder

The Veteran contends that his bilateral knee disorder is caused or aggravated by his service-connected bilateral pes planus.  The Veteran was service-connected for pes planus, effective May 30, 1969.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of knee problems.  His May 1969 separation examination report does not contain any notation regarding any knee conditions.

The Veteran has claimed that he has been treated for knee problems since the early 2000s.  He was afforded a VA examination in December 2001, which noted no atrophy, effusion, tenderness, instability, or limitation of motion in either knee.  The Veteran reported that he had had knee pain for approximately fifteen years.  An opinion was given in April 2002, in which the examiner stated that the Veteran's flat feet had not caused any problems in his knees, and he could not find any orthopedic abnormality of the knees.

A November 2003 MRI examination indicated no abnormalities in the knees.  A November 2004 MRI examination of the left knee found subtle curvilinear abnormal signal but no meniscal tears and moderate joint effusion of unclear etiology.  At a January 2005 private examination, extension and flexion were normal, some tenderness and crepitus were observed but no major pathology was detected in the left knee.  The right knee had normal range of motion, mild crepitus, no instability or effusion, and mild arthritic changes.  An October 2005 private examination noted no changes, but did report that the Veteran walked with an antalgic gait.

In January 2006, osteophytes and a small left suprapatellar effusion were noted upon examination of the bilateral knees.  An April 2006 private treatment record reported slight discomfort at palpation and a little bit of synovitis, with no instability.  A mildly antalgic gait was again noted.  A mild left knee effusion was again observed at a January 2007 examination.  In April 2007, the right knee demonstrated osteophytes and mild narrowing of the patellofemoral joint space.  A May 2007 private treatment record recorded some nondescript tenderness about the right knee.

In March 2013, the Veteran underwent another VA examination in which the clinician stated that his bilateral pes planus was never severe enough to cause severe abnormal gait or instability, nor did it cause severe ankle deformities which could cause chronic gait abnormalities, which over the years would increase the chances of the development of chondromalacia of the patella and degenerative joint disease of the knees.  Therefore, the clinician determined that the Veteran's pes planus was not associated with his knee condition.

In April 2014, mild to moderate degenerative changes of the bilateral medial compartments and patellofemoral compartments of the knees was observed.

At a June 2014 VA examination, medial compartment osteoarthritis of both knees was diagnosed.  The clinician stated that because the foot condition preceded the knee arthritis by many years and there was no history of an injury of either knee related to the feet, it was less likely than not that the Veteran's knee symptoms and findings were related to pes planus.  Further, he stated that there is no scientific literature supporting medial knee arthritis related to pes planus.  He continued that if one were to postulate a connection of pes planus to knee arthritis, the biomechanics of lower extremity alignment would produce lateral compartment arthritis, not medial.  Another clinician co-signed this opinion in August 2014.

Pursuant to the January 2015 Board remand, the Veteran underwent another VA examination in July 2016 to obtain an aggravation opinion, which was not provided in previous examination reports.  The same examiner who conducted the June 2014 examination provided the following, "it is less likely than not that the Veteran's bilateral knee disability is aggravated beyond its natural course by his service connected pes planus because proper foot wear would correct any alignment problems and pes planus would also be compensated by ankle position."  Further, he noted that no medical studies documented that pes planus can aggravate knee disability.

The same examiner provided an addendum opinion in December 2016.  He stated that the most likely etiology of the Veteran's bilateral knee condition was the degenerative disease documented by imaging since at least 2005.  He noted that various factors have been implicated in the arthritic process but age and weight were significant risks for disease development, and the Veteran had been morbidly obsess since at least 2003 and was in his 60s at the time of his knee disability diagnosis.  The examiner referred to several medical treatises in support of his opinion.  He concluded that based upon this scientific rationale, it appeared that the Veteran's bilateral knee disability was less likely than not permanently worsened by his service-connected pes planus and more likely caused and/or worsened by his many years of morbid obesity, age, heredity, or other risk factors.

The competent and credible medical evidence of record that evaluates the nature of the Veteran's knee disability is based on objective data coupled with the Veteran's lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and etiology of the impairment associated with the Veteran's complaints.  Further, the examiner has provided a medically-plausible cause of knee disability.  For these reasons, greater evidentiary weight is placed on the June 2014, July 2016, and December 2016 examination findings in regard to the etiology of the claimed bilateral knee disability.  

The Veteran's representative has argued that the VA clinician's opinions did not discuss the Veteran's actual condition and whether proper footwear corrects any alignment problems.  However, at the August 2014 examination, it was noted that if there were any connection between pes planus and arthritis, it would occur in the lateral compartment of the knee, not the medial.  It is apparent from the Veteran's medical records that he suffers from bilateral medial compartment osteoarthritis.  

The Veteran's representative further stated that the pes planus 50 percent rating contemplates a condition "not improved by orthopedic shoes or appliances," and as such, the July 2016 addendum opinion should be afforded little probative value.  38 C.F.R. § 4.71a, DC 5276.  However, that section of the Diagnostic Code refers to the pes planus disability being unimproved from orthotics, not a knee disability.  As suggested by the addendum opinion, such orthotics corrects any alignment problems.  Although they may not provide relief from pain and other symptoms for pes planus, the VA clinician has argued that such orthotics would correct alignment such that a knee disability of the medial compartment would not be caused or aggravated.  The Board finds that the VA opinions, based on researched medical literature and appropriate medical knowledge, are most probative and persuasive regarding any connection between pes planus and the Veteran's knee disorder. 

As there is no competent medical evidence suggesting that the knee disability is caused or aggravated by the service-connected pes planus, secondary service connection is not warranted.  

Additionally, there is no indication that the Veteran's knee condition was directly incurred in service nor that it manifested to a degree of 10 percent or more within a year of separation from service.  The Veteran himself reported that his knee problems began approximately in the mid-1980s and that he was first treated for symptoms in the early 2000s.  Therefore, direct service connection and presumptive service connection on a chronic basis are also not warranted.  



III.  Pes Planus

By way of background, the Veteran's bilateral pes planus was service-connected at 10 percent disabling from May 30, 1969, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He filed a claim for an increased rating in May 1996, which resulted in an increase to 30 percent disabling, effective May 13, 1996, and an increase to 50 percent disabling, effective August 24, 1999.  Another claim for increase was received in February 2008.  

A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

In a February 2008 treatment record, left foot mild hallux valgus and a small plantar and posterior calcaneal spur were observed.  A very mild degenerative change in the first metatarsophalangeal joint of the right foot and a small linear ossification near the posterior aspect of the calcaneus were noted.

At a May 2008 VA examination, the clinician stated there was no change in the Veteran's established diagnosis of pes planus with callosities, noting that subjectively there was foot pain and objectively flat feet and callosities were noted on examination.  An x-ray examination established pes planus and otherwise negative results.

A June 2009 treatment record revealed left foot probable mild hallux valgus.  Hammer toe deformities were suggested in the third through fifth toes, and minimal spurring was noted in the plantar and posterior aspect of the calcaneus.  In the right foot, possible second through fifth toe hammer toe deformities and probable mild degenerative change in the first metatarsophalangeal joint were observed.

In May 2012, hallux valgus in the left foot was noted.  A probable decrease in plantar arch was observed bilaterally, and probable mild first metatarsophalangeal joint degenerative joint disease (DJD) was seen in the right foot.

The Veteran underwent another VA examination in July 2014 at which he stated he used both arch supports and orthotics on both feet.  There was marked pronation of both feet, improved by the orthotics.  He experienced pain on weight-bearing, non-weight-bearing, swelling, disturbance on locomotion, and interference with standing.  The impression was left foot hallux valgus, probable decrease in plantar arch bilaterally, and probable mild first metatarsophalangeal joint DJD.  

Pursuant to the January 2015 Board remand, the Veteran was afforded a VA examination in July 2016 to address the additional foot conditions that had previously been noted in his medical records, namely arthritis, hallux valgus, and hammer toes.  The clinician was asked to determine whether those conditions were caused or aggravated by the Veteran's pes planus.  As regards arthritis, the clinician stated that it is the result of wear and tear on a joint and involves inflammation of the joint.  It has many causal factors, but chief among them are age, obesity, and family history of the disease.  She noted that the Veteran has well-documented morbid obesity.  She drew from medical studies that indicated that obese men had five times greater risk of developing arthritis as a man with normal weight.  She also noted that the Veteran was in his 60s when DJD was identified.  Using another medical treatise to support her findings, she noted that older age is the greatest risk factor for osteoarthritis.  She concluded that numerous medical articles found that arthritis can cause pes planus, however pes planus was not mentioned as a cause of arthritis.

Regarding whether pes planus may have aggravated the Veteran's foot arthritis, the clinician pointed to numerous studies that indicated increasing body mass index was strongly associated with foot pain and disability, and concluded that there was a demonstrated relationship between obesity and DJD.  She further stated that despite consulting extensive literature, she was unable to find a significant relationship between pes planus and worsening of osteoarthritis of the foot.  She added that a baseline level of severity could not be determined as the onset of osteoarthritis is very gradual and occurs across time, and that there was no relationship between severity and pain or changes on imaging.

The clinician also noted that hallux valgus is known to have numerous etiologies, including biomechanical, traumatic, and metabolic factors, with biomechanical instability being the most difficult to understand.  Several medical treatises were cited which noted that contributing factors, if present, included gastrocnemius or gastrocnemius-soleus equinus, flexible or rigid pes planovalgus, rigid or flexible forefoot varus, dorsiflexed first ray, hypermobility, or short first metatarsal, with most often excessive pronation at the midtarsal and subtalar joints compensating for those factors throughout the gait cycle.  That excessive pronation was noted to be responsible for much hallux valgus.  Arthritic and metabolic conditions could also cause hallux valgus such as gout, tissue disorders, or generalized ligament laxity.  Structural defects were also listed as linked to hallux valgus.  The clinician concluded, "As you can see, the etiology of hallux valgus does not typically include pes planus.  The degree of worsening and source of worsening would depend on the underlying cause, however, since pes planus is not significantly associated with hallux valgus, it would not be possible to say that it worsened the condition."  She determined it was less likely than not that the hallux valgus was permanently worsened by the Veteran's pes planus.

As regards hammer toe, the clinician cited a medical text noting that it is caused by trauma, certain shoes, or an abnormal balance of toe muscles.  The examiner found nothing in the medical literature searched that linked pes planus to hammer toe.  Risk factors include age, sex, toe length, and certain diseases such as arthritis.

In January 2017, an addendum opinion from the same examiner was obtained that determined which symptoms were attributable to each foot disorder.  She determined that flatfoot may cause no symptoms, or pain that may be in the inside arch, heel, or ankle, and on the outside of the foot just below the ankle.  Additionally, flattening of the arch can lead to rolling of the foot and ankle and tilting outward of the heel.  Pes planus can also cause shin pain and aching in the lower extremities and lower back.  The clinician noted that the location of pes planus pain is from the mid-foot to heel area, not the forefoot, where the other conditions are symptomatic.  

She continued that arthritis of the bilateral first metatarsophalangeal joint can been seen through a loss of mobility of that joint along with intermittent swelling and a dull aching that worsens with certain triggers such as prolonged weight-bearing, obesity, changes in weather, etc.  The loss of mobility is the most obvious symptom, with increased walking on the toes.  The clinician noted that arthritis is multifactorial but occurs at a higher rate than normal among those with morbid obesity and diabetes.

She stated that hallux valgus has an easily recognized deviation and symptoms including forefoot pain.  Potential complications listed included inflammation of a medial bursa protecting the joint, degeneration of the crista on the plantar surface of the metatarsal head, entrapment of the medial dorsal cutaneous nerve as it passes through the enlarged bunion area, hammer toe deformity of the second toe, central metatarsalgia, degeneration of the cartilage covering the metatarsal head, and synovitis of the metatarsophalangeal joint.  

Further, she stated that hammer toe symptoms are an obvious deformity of the involved toe, sometimes associated with pain in the toe.  She noted that this pain does not involve the arch area where pes planus tends to concentrate.  The clinician concluded that the deformities arise from soft tissue injury, inflammatory arthritis, neuromuscular disorders, trauma, or genetic predisposition.  

The Board finds that the VA examination reports and opinions are competent and probative.  Further, there is no reason to question the credibility of the opinions.  The clinician has provided clear rationales based on an accurate medical and factual history for the opinions provided, has supported her opinions with medical literature, and has adequately addressed both the questions of causation and aggravation. 

Under DC 5276, the maximum disability award for bilateral pes planus is 50 percent.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  

However, the Board must also consider if the Veteran's bilateral pes planus is manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code.  

With the above criteria in mind, the Board notes that DC 5276 pertains specifically to the disability at issue - bilateral pes planus.  The Veteran has received other diagnoses that have not been medically linked to his bilateral pes planus, and, as outlined in the January 2017 opinion, the symptoms noted do not overlap with each other.  38 CFR § 4.14. 

As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a, DC 5284 (2016), the Board notes that DC 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service-connected disability does not arise out of a foot injury.  As such, the Board finds that the Veteran's service-connected pes planus is not ratable under DC 5284.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Likewise, the Board finds that a separate rating is not warranted for the Veteran's bilateral foot disability under 38 C.F.R. § 4.71a, DC 5003 (2016) even taking into account 38 C.F.R. § 4.59 (2016) and the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology).  The Board has reached this conclusion because a separate 10 percent rating under DC 5003 would compensate the Veteran twice for the foot pain and tenderness that is already specifically contemplated under DC 5276 and would therefore violate the rule against pyramiding.  See 38 CFR §4.14.  The Board further finds that Burton was meant to address the situation where the Veteran was not currently in receipt of a compensable rating for his disability and 38 C.F.R. § 4.59 was being considered for the purpose of providing the Veteran with a minimum rating available under the applicable rating criteria.  However, here, the Veteran is already receiving more than the minimum rating available for the entire time period on appeal.

The Board further finds that increased or separate ratings are not available under 38 C.F.R. § 4.71a, DC 5277, 5278, 5279, 5281, and/or 5283 (2016).  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for toe/foot disabilities under DC 5276.  The Veteran is also not shown to have claw foot and/or malunion or nonunion of the tarsal or metatarsal bones at any time during the pendency of the appeal and in the absence of such diagnoses, the Board will not rate his bilateral foot disability under these Diagnostic Codes.  Butts, supra. 

Lastly, it is clear that the Veteran has diagnoses for hallux valgus and hammer toe which are compensable disorders under DC 5280 and 5282.  However, the competent and credible July 2016 and January 2017 VA medical opinions indicate that these conditions are not caused or aggravated by the service-connected pes planus and have distinct symptoms from pes planus, and as such, are unrelated, non-service-connected, and non-compensable symptoms.  Should these disorders be determined to be service connected as secondary to the Veteran's service-connected diabetes mellitus, a new determination will be made by the AOJ regarding their compensability.  




IV.  Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's representative has asserted that extraschedular referral would be appropriate given the additional foot disorder diagnoses and the fact that a combined rating for foot disabilities cannot exceed the 40 percent evaluation provided by DC 5167.  See 38 C.F.R. § 4.68 (the "amputation rule").  However, the Veteran's hallux valgus and hammer toes are not service connected and they display distinguishable symptoms.  

An extraschedular evaluation may only consider symptoms of service-connected disabilities, not non-service connected disorders.  See 38 C.F.R. § 4.14 (prohibiting the use of a non-service-connected disability to rate a service-connected disability).   As such, consideration of an extraschedular evaluation will only be made on the Veteran's service-connected pes planus and symptoms related to that diagnosis.  

The Board finds that the marked pronation and deformity, and extreme tenderness of plantar surfaces, not improved by orthopedic shoes or appliances, from which the Veteran suffers, are adequately addressed by the schedular ratings.  The evidence does not show an exceptional disability picture that renders the available schedular criteria inadequate for rating purposes.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between his service-connected disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board notes that the Veteran's combined disability rating is 100 percent.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. 

Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s)).  In this case, the Veteran asserted that his service-connected PTSD and bilateral pes planus rendered him unemployable in an October 2000 claim.  His PTSD was subsequently rated 100 percent disabling and he was awarded special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 3.350(i).  Therefore, he is already receiving the maximum benefit available and the issue of entitlement to a TDIU is moot.

The Board finds that the preponderance of the evidence is against granting service connection and any increased ratings.  See 38 C.F.R. §§ 3.303(a), 4.1.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.

Service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, is denied.

A rating in excess of 50 percent disabling for bilateral pes planus is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


